Citation Nr: 1735355	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-21 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a headache disability, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant is a Veteran who had active Navy service from January 1960 to October 1961.  

This appeal initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board remanded the appeal in February 2016.  The claim on appeal is more accurately characterized as stated on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing is included in the file.

During the pendency of this appeal, the Veteran sought service connection for bilateral hearing loss and tinnitus.  Those claims were granted, and there is no indication that the Veteran has disagreed with any aspect of those grants of service connection.  No issue regarding hearing loss disability or tinnitus is before the Board for appellate review.


FINDING OF FACT

No clinical provider has assigned a diagnosis of migraine headaches or a headache disability for the Veteran's symptoms, and the medical evidence is unfavorable to a finding that the Veteran has a current headache disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. The Veteran was notified in January 2010 that new and material evidence was required to reopen the claim for service connection for migraine headaches.  That letter also notified the Veteran of the criteria for service connection.  The claim has been reopened, so the request to reopen has been substantiated.  The Veteran and his representative have not asserted that there was any notice deficiency, nor does such deficiency appear from the record.

The Veteran's service treatment records are associated with the claims files.  VA clinical records dated from 1971 through 2016 are associated with the claims file, including additional clinical records and a VA examination report obtained following the Board's 2016 Remand.  The Board finds that there has been substantial compliance with each Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned VLJ by Videoconference hearing regarding his claim.  During that hearing, the Veteran's representative and the undersigned focused on the elements necessary to substantiate the claim.  The Veteran was asked specific questions intended to elicit information about any relevant record that might exist.  Neither the Veteran nor his representative has identified any deficiency in the conduct of that hearing.  The undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not identified any other records that exist that might assist him to substantiate the appeal addressed in this decision.  No further notice or assistance to the Veteran is required to fulfill VA's duties to him.  

Claim for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Headaches are not among the diseases defined by VA as chronic, and the Veteran does not claim entitlement to service connection for an organic disease of the nervous system.  Therefore, further discussion of presumptive service connection is not required.  38 C.F.R. § 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder; or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.


Facts and analysis

Service treatment records indicate that the Veteran reported "sinus trouble" in February 1960.  He requested evaluation for headaches in September 1960.  He was treated for sinusitis in March 1960.  He reported sudden onset of generalized weakness with shortness of breath in April 1961.  No diagnosis was assigned.  Medications such as aspirin (ASA), APC (aspirin, phenacetin, caffeine) were given to the Veteran in September 1961 for his complaints of frontal headaches.  The Veteran was referred for specialty consultation in September 1961 because initial treatment was ineffective.  The referral noted that the Veteran's history was not consistent with migraines, and noted that the Veteran was being treated for anxiety.  The consulting provider did not assign a diagnosis on initial consultation, recommended against use of narcotics, and recommended further evaluation.  

In late September 1961, the Veteran was admitted for psychiatric evaluation for symptoms of anxiety and complaints of headache.  The summary of that hospitalization reflects that a psychiatric disorder was diagnosed.  No diagnosis of migraine headaches or other headache disability was assigned.  No separation examination is associated with the record.

Thus, the Veteran's service medical records reflect that the Veteran complained of headaches in service, and, to that extent, the service treatment records are favorable to the claim.  However, the providers were unable to identify an in-service illness or injury as the cause of the headaches, and no diagnosis or a chronic headache disability or a disability manifested by chronic headaches was assigned.  The fact that no diagnosis of a headache disability was assigned, that that the reported headaches were not attributed to an illness or injury decreased the probative value of the favorable evidence.  

VA inpatient records dated in June 1971 reflect that the Veteran underwent surgical treatment of the left elbow.  In August 1971, he underwent similar surgical treatment on the right elbow.  January 1974 VA inpatient records disclose that the Veteran was hospitalized for evaluation of neck pain and stiffness of one year's duration.  The Veteran again underwent VA evaluation for complaints of neck pain and occasional right shoulder pain in March 1975.  The summaries of those VA hospitalizations are devoid of references to complaints of headaches, treatment of headache symptoms, or diagnosed or suspected headache disability or migraine headaches.  Especially when the Veteran was being treated for neck and back pain, it would be expected that the Veteran would have reported headaches symptoms if such symptoms were present.  

In March 1975, the Veteran submitted a claim for service connection for migraine headaches.  In an April 1975 private clinical statement, E.Y.J., MD, indicated that he had treated the Veteran "several times" for occipital tension headaches.  The Veteran had some relief with use of Equanil and Miltown (trademarks under which the generic drug meprobamate was sold), Dr. E.Y.J. noted.  Dr. E.Y.J. did not provide any other details of the Veteran's history or treatment for headaches or in any way link the headaches treated in 1975 to the Veteran's military service that ended in 1961.  In May 1975, the Veteran was notified of the denial of his claim.

VA outpatient treatment records in September 1987 reflect that the Veteran reported a headache which had continued one week.  The treatment noted was a refill of Zantac.  VA treatment records dated in September 2005 include no notation of a complaint, diagnosis, or treatment of headaches.  The Veteran denied recurrent headaches.  These records are unfavorable to a finding that the Veteran had severe headaches, frequent headaches, or chronic headaches during those years.

A July 2006 VA Nursing Progress Note reflects that the Veteran reported use of Darvon every four hours for pain, headaches, and joint pain.  The Veteran reported that frontal headaches had started after he began taking Niacin.  See March 2006 VA Active Medications List.  The Veteran reported that the pain medications prescribed for pain due to SLE also helped relieve his headaches.  The provider noted that the Veteran had a similar headache history about 10 years earlier.  This evidence is unfavorable to a finding that the Veteran's headaches during this period were linked to his service or had been continuous since his 1961 service discharge.

In December 2009, the Veteran again sought service connection for migraine headaches.  

At a July 2010 audiology examination, the Veteran reported that the intermittent tinnitus associated with his hearing loss also caused headaches.  VA outpatient treatment records dated from October 2011 to September 2014, including audiology records, reflect that the Veteran continued to be treated for a variety of diagnoses, including hearing loss, lumbar radiculopathy, a sleep disorder, and systemic lupus erythematosus.  There are no specific notations of reports of that the Veteran was experiencing headaches, had headaches of a particular type, or had prostrating headaches.  No provider noted that headaches were treated or that a headache disability was suspected.

At his November 2015 Videoconference Hearing before the undersigned, the Veteran testified that he noticed headaches while in service, and he continued to have those headaches after his service separation.  He testified that the headaches continued, unchanged, until VA fitted him with hearing aids.  The Veteran reported that his hearing aids give him some relief, but not total relief, from tinnitus and the headaches caused by the tinnitus.  The Veteran acknowledged that his providers had not given him a diagnosis of a headache disability as separate from the other medical problems for which he was receiving treatment and that no provider had treated him for migraine headaches.  

The Board remanded the appeal so that a medical examination addressing the claim could be conducted and medical opinion could be provided.  The examiner who conducted September 2016 VA examination noted that there was little post-service evidence of complaints of headaches.  The examiner noted that the primary post-service evidence that the Veteran had headaches consisted of the 2006 report of onset of headaches related to a particular medication, and the 2010 report that service-connected tinnitus would cause the Veteran to have headaches.  At the 2016 VA examination, the Veteran reported headaches occurring once weekly on average and lasting up to 18 hours.  

The examiner concluded that this evidence was insufficient to support a diagnosis of a current migraine disability or a chronic migraine disability.  The examiner also concluded that the evidence failed to demonstrate chronicity of a headache disability.  This medical opinion is unfavorable to the claim for service connection, since a valid claim for service connection requires evidence of a current disability.  In this case, the examiner opined that the Veteran did not have a current or chronic migraine headache disability, and no other headache disability was currently present or had been chronically present during the appeal.  In the absence of a disability during the claim period, entitlement to service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007)

Additional VA outpatient clinical records, through September 2016, were obtained during the course of the remand.  Those records are likewise devoid of notations of reports of headaches or prostrating headaches, and are devoid of any notation showing treatment of headaches or a suspected headache disability.

The Veteran is a lay person.  He was competent to report headaches in service, since a lay person is competent to report subjective symptoms they are experiencing.  He is competent to report that he currently experiences headaches, and to report that his observation that the headaches may be linked to fluctuations in the severity of tinnitus.  

However, the Veteran, as a lay person, is not competent to provide a medical opinion as to the cause of his headaches in service.  He is not competent to assign a medical diagnosis of a current headache disability, in the absence of medical confirmation of the lay diagnosis.  The Veteran's report that he experiences headaches at times is credible, but he is not competent to provide a medical opinion as to the etiology of those headaches.  

Headaches are commonly known to result from a wide variety of medical disorders, and the medical evidence establishes that the Veteran has several medical disorders of varying severity.  The 2016 medical opinion points out that there is too little information about the headaches the Veteran had in service to medically determine the cause of those headaches or to assign a diagnosis of a headache disability.  The Board notes the Veteran's contention that he has a current headache disability secondary to his service-connected tinnitus.  However, in the absence of medical identification of some type of headache disability, it would be fruitless to request an opinion as to causation of a headache disability that has not been medically diagnosed or confirmed.  

In short, in the absence of a diagnosis of a current migraine headache disability or other headache disability, VA is not authorized by law to grant service connection for migraine headaches or a headache disability.  There is no medical diagnosis of a headache disability, and the medical opinion establishes that the available evidence is insufficient to support a diagnosis.  In the absence of proof of a present disability, there is no valid claim, i.e., one that the laws governing veterans' benefit authorize VA to grant.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

The preponderance of the evidence is against a finding that the Veteran has a current migraine headache disability or a headache disability of some other type.  There is no reasonable doubt at this time which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for service connection for a headache disability, to include a migraine headache disability, must be denied.


ORDER

Entitlement to service connection for a headache disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


